department of treasury internal_revenue_service xx date address address person to contact identification_number telephone number in reply refer to te_ge review ein last date for filing a petition with the tax_court release number release date date uil code legend org organization org address dear sir or madam this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons organizations exempt from federal_income_tax under sec_501 of the code are required to operate exclusively for charitable educational or other exempt purposes organizations are not operated exclusively for exempt purposes if the net_earnings of the organization inure in whole or in part to the benefit of private shareholders or individuals of the organization see sec_1_501_c_3_-1 during 20xx 20xx and 20xx we have determined your net_earnings inured to the benefit of individuals having personal and private interests in the activities of your organization by regularly issuing checks to cash which were then converted to cash by these individuals and without substantiating the purpose of the expenditures moreover there were no contemporaneous recording of the expenditures as salary or compensation to the individuals who cashed the checks the funds inuring to these individuals were substantial in comparison to your total expenditures and were multiple or repeated over a pattern of years you have not implemented safeguards to prevent a recurrence of funds inuring to your founder a prior examination of your organization revealed a similar lack of compliance with exemption requirements as such you have not operated exclusively for exempt purposes and have operated for the benefit of the private interests of private shareholders or individuals of your organization in contravention of the requirements of sec_1_501_c_3_-1 based upon these reasons we are retroactively revoking org’s sec_501 tax exempt status to january contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax retums on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling office or writing to internal_revenue_service taxpayer advocates or you can taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations form 886a department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer tax identification_number year period ended org 20xx 20xx 20xx legend org organization name board member bm-1 employees issue xx date city city address address service service - motto motto employees whether the organization qualifies for exemption under sec_501 after being involved in repeated excess_benefit transactions failing to file required tax returns information returns and failing to comply with rules and regulations to provide the information required for the continuation of an exempt status facts the organization is a motto formed to provide service to children living in a low-income area of city a staff of employees was hired by the motto to take care of approximately to children during weekdays classes were also offered to provide motto education to the children attending the school exemption under sec_501 was granted to the organization for furthering a charitable purpose came from tuition fees paid_by parents for their children attending the motto and it was qualified as a publicly_supported_organization under sec_509 the organization has been required to file an annual information_return of form_990 since it was granted exempt status in 19xx most of its revenue an examination was planned for the organization's form_990 for tax_year 20xx after an explanation was given to the director for this examination and after an appointment letter together with the publication of your rights as a taxpayer was sent to the organization for the examination the officers directors of the organization kept finding reasons not to keep any appointment and not to start the examination a summons was later issued to the president of the organization for documents information needed to start the examination after there was no response from the organization for more than eight months still only after the counsel attorney of irs issued a no-response letter to the president for not complying with tax law and warned of taking the organization to a federal court did the organization name a cpa as power_of_attorney to represent them in this examination since the examination finally started after more than ten months of delay only a limited number of documents were ever provided by the organization there were only two types of recordings provided as accounting_records for 20xx one recording was a notebook with written-down figures of tuition payments received from parents for their children attending the motto no other type of revenue figures such as receipts from government grants was found in the notebook there was no way of telling how any of the figures shown in the notebook were tied to deposits to the organization's bank form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer tax identification_number year period ended org 20xx 20xx 20xx account or tied to revenue figures shown on the tax_return however it was obvious that the total amount recorded as tuition receipts in the notebook was dollar_figure for 20xx while revenue reported on the tax_return as program service revenue for the same year was only dollar_figure another recording was an expense summary listing the checks issued by the organization in different expense types this summary is a computer print-out prepared by the power_of_attorney cpa at the time when the inspection of the documents information just began there was a sub-total figure for each different type of expense however there was also no way of telling how any of these expense figures were tied to expenditures shown on the tax_return the total amount of expenses shown on the summary was dollar_figure for 20xx while that reported on the tax_return was only dollar_figure among all the expense items incurred for 20xx those classified as food expenses school expenses and salaries constituted the biggest part of the discrepancy however not even one invoice was provided to substantiate any of the said food expenses or school expenses many of the cancelled checks provided to prove those expenses showed no names of payees but only the word cash on the front side and were endorsed by the organization's president with his signature or the executive director with her signature on the back side the amount of all such checks cashed by the president director totaled dollar_figure for 20xx no returns of form_990 were filed for 20xx and 20xx no accounting books_or_records of any type were ever provided for those two years either however by inspecting the cancelled checks of the organization's bank account for those two years it was found that the president director continued their same way of cashing checks with the total_amounts of dollar_figure and dollar_figure respectively for 20xx and 20xx none of the checks cashed by the president director were ever reported on any return filed by the organization while only an insignificant amount of dollar_figure was recorded on the expense summary as consulting fees paid to the executive director for 20xx none of those amounts were ever reported on the president's director's individual tax returns such as form_1040 either in fact this president and this executive director of the organization being husband and wife did not file any individual tax_return for years 20xx 20xx and 20xx there were also other_payments classified by the organization as salaries to employees consultants but not reported on either form_990 or form_941 for 20xx such payments totaled dollar_figure for six persons during the year payments to each of whom were all more than dollar_figure no information returns either form_w-2 or form_1099 were filed for any of the six employees consultants by inspecting the cancelled checks it was further found that there were questionable_payments made to two persons in 20xx and four persons entities in 20xx payments form 886-a crev department of the treasury - internal_revenue_service page -2- form 886a department of the ‘lreasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer tax identification_number year period ended org 20xx 20xx 20xx made to each such payee exceeded dollar_figure for the year but no explanation and no substantiation were provided for any such payment no information returns such as form_1099 were filed for any of those payees in 20xx the irs conducted an examination of the organization's return for the year ended december 19xx the examination closed as a no change with advisory leaving the exempt status intact but disclosing discrepancies noted during the examination and providing advisory statements with a future referral notice the summary of the seven discrepancies are as follows the reported gross_receipts did not agree with the financial records the organization did not provide an explanation for the discrepancies parts of bank statements were missing no record of receipts or documentation provided to explain the cash withdrawals from the two bank accounts the organization stated the cash withdrawals were for food purchased and rents some canceled checks were missing no explanation or documentation for several funds transferred to bm-1 no invoices bills or receipts in regards to the sample checks selected for review the organization issued forms instead of forms w-2 to its officers the ra also provided the related law and regulations to advise the organization to correct the discrepancies to avoid losing its exempt status law sec_1_501_c_3_-1 of income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section sec_1_501_c_3_-1 provides that an organization is not operated exclusively for exempt purposes and thus is not described in sec_501 if any of its net_earnings inure to the benefit of a private_shareholder_or_individual internal_revenue_service sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir form 886-a crev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - intemal revenue service explanation of items schedule no or exhibit name of taxpayer tax identification_number year period ended org 20xx 20xx 20xx reasonable_compensation does not constitute inurement 276_f2d_476 cir in the court case of 326_us_279 it was held that regardless of the number of truly exempt purposes the presence of a single substantial non exempt_purpose will preclude exemption under sec_501 of the code sec_6033 of the code provides that every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulation as the secretary may from time to time prescribe sec_61 of the code holds that gross_income means all income from whatever source derived sec_6033 of the code states that every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws regulation sec_1_6001-1 provides that organizations shall keep permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown in any return of such tax or information such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 regulation sec_1_6033-2 provides that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the propose of inquiring into its exempt status revrul_59_95 held that an organization's failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status form 886-a rev department of the treasury - internal_revenue_service page -4- oon 886a department of the ‘treasury - internal_revenue_service explanation of items schedule no or eehibie name of taxpayer tax identification_number year period ended org 20xx 20xx 20xx in the court case of 640_fsupp_96 it was ruled that a failure to keep and present accurate and adequate_records prevented the church from meeting its burden of showing that its operations were primarily for charitable purposes and did not inure to the private benefit of its officers it was stated that the lack of adequate_records or receipts makes it impossible for cgm to establish that it is not being operated for the private benefit of its members and provides independent grounds for rejecting its claim to tax-exempt status government's position the organization does not qualify as an organization described in sec_501 because it did not file an annual returns for 20xx and 20xx it omitted substantial portion of its gross_income on it form_990 for 20xx and it did not keep or provide enough records to comply with sec_6033 it results in inurement of a substantial portion of its gross_receipts to the benefit of its officers and directors the organization did not maintain permanent books_and_records sufficient enough to establish the amounts of gross_income expenditures and assets shown on its information_return of form_990 for 20xx it did not file the required form 990s for 20xx and 20xx the organization failed to provide requested documentation detailing the purposes for significant expenditures made via cashing checks according to its financial records and records obtained from the banks the organization had gross_receipts at dollar_figure in 20xx dollar_figure in 20xx and dollar_figure in 20xx the funds were transferred to the president director at dollar_figure in 20xx dollar_figure in 20xx and dollar_figure in 20xx it resulted in inurement of its gross_receipts to its president directors in the absence of any proof that these payments were for the organization’s operations the payments will be treated as inurement of its charitable assets to its insiders also by refusing to provide the information documentation needed for inquiring into its exempt status the organization was not observing the conditions required for continuation of an exempt status the organization was noticed by prior ra to maintain adequate_records to avoid losing its exempt status upon the close of examination of its return for year 19xx the organization was also advised to operate exclusively for exempt purposes and no part of the net_earnings is to benefit any private_shareholder_or_individual the exempt status of the organization under sec_501 should be revoked accordingly taxpayer's position form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer tax identification_number year period ended org 20xx 20xx 20xx the organization's accounting_records were sufficient to establish the amounts reported on form_990 for 20xx no private benefits were given by the organization to any disqualified persons conclusion no explanation was provided as to why forms were not filed for 20xx and 20xx or why no accounting books_and_records for those two years were ever provided upon continued request in addition no explanation was given as to why no documentation was ever provided to-substantiate the claimed expenditures in question since the organization was not complying with the provisions of the internal_revenue_code and the regulations regarding exempt status of an organization it has not established that it is observing the conditions required for the continuation of an exempt status private benefit of its officers it has also not established that it is being operated for reasons other than the the organization’s exempt status under sec_501 should be revoked effective as of january 20xx form_1120 returns should be filed for the tax periods ending december 20xx form 886-a rev department of the treasury - intemmal revenue service page -6- tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service n los angeles st ms los angeles ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your avdilable administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
